Citation Nr: 1607367	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1955 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision, amended by a July 2009 rating decision, of the Department of Veterans' Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's claims for service connection for PTSD and anxiety neurosis with depression.  The Veteran disagreed with that decision and perfected this appeal.  

The Veteran died in April 2012.  The Appellant claims as his surviving spouse.  The Appellant has been accepted as the Veteran's substitute for purposes of processing the above identified claim that was pending at the time of the Veteran's death.  See Memorandum dated March 25, 2013.  

In January 2016, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the proceedings is associated with the record.  




FINDINGS OF FACT

1. The Veteran does not have PTSD that is related to a verified in-service stressor or fear of hostile military or terrorist activity, the Veteran did not engage in combat, and there is no credible evidence corroborating the Veteran's alleged in-service stressors.  

2. An acquired psychiatric disorder, to include PTSD and anxiety neurosis with depression did not manifest in service and is not otherwise related to service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and anxiety neurosis with depression, was not incurred in or aggravated by service.  38 U.S.C.A. §§, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, which are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the RO issued a letter dated October 9, 2007 to the Veteran.  This letter explained the evidence needed to substantiate the claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The RO decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's service treatment records, post-service VA treatment records, and lay statements from the Veteran and his wife.  

The Veteran, through his representative, requested VA examinations with respect to the claimed psychiatric disorders.  See Statements in Support of Claim dated August 22, 2008 and February 24, 2009.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.
The Board finds that a VA opinion in this instance is unnecessary.  As for the Veteran's PTSD claim, there is no evidence establishing a verified stressor and no competent evidence of an actual PTSD diagnosis based on a verified stressor.  As for the acquired psychiatric disorder claim, the evidence of record is against a finding that an in-service event occurred that would support a finding of in-service incurrence or aggravation.  As such, the second McClendon requirement is not satisfied, and a VA psychiatric opinion is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Appellant has identified no outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  

Applicable Law and Analysis

In order to establish service connection for a disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Appellant contends that the Veteran's psychiatric disorders stem from a number of traumatic experiences in service.  The evidence of record contains statements from the Veteran and his wife.  In his statements, the Veteran recounts an incident where he witnessed a man murder his wife while stationed on Parks Air Force Base.  The Veteran also described being threatened and harassed while escorting prisoners to Korea.  See Statements in Support of Claim dated December 28, 2007 and February 19, 2010.  For the following reasons, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and anxiety neuroses with depression, is not warranted.

PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125 provides that if a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Effective March 19, 2015, VA adopted a rule which, among other changes, replaced outdated references with references to the Fifth Edition of the DSM (DSM-V).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board prior to August 2014 and thus the amended 38 C.F.R. § 4.125 does not apply.

The Board finds that the claim for service connection for PTSD fails.  Here, there is no evidence corroborating the Veteran's in-service stressor.  The Board notes that the Veteran did not allege, and a review of his official military documentation contained in his claims file does not otherwise indicate, that he engaged in combat against enemy forces or was otherwise in fear of hostile military or terrorist activity as contemplated by VA regulations.  Consequently, the combat and hostile activity sections of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) do not apply.  See VAOPGCPREC 12-99.  Therefore, any alleged stressors in service must be corroborated by objective credible supporting evidence.

Here, the Veteran submitted numerous lay statements, alleging that he witnessed a murder while serving on Parks Air Force Base, and that he was threatened by prisoners while transporting them to Korea.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board, however, finds that the record does not contain any independent evidence that corroborates the Veteran's statements as to the occurrence of the claimed stressors.  In 2008, a JSSRC Coordinator made a formal finding of lack of information required to corroborate the Veteran's alleged stressors.  See Memorandum dated July 3, 2008.  A year later, another JSSRC Coordinator made another formal finding that the information required to verify the alleged stressful events was insufficient.  See Memorandum dated June 29, 2009.  Both decisions were made based on a review of the Veteran's available personnel files.  The records demonstrated that the Veteran did periodically serve on Parks Air Force Base from 1953 through 1958.  See Memorandum dated July 3, 2008.  However, there was no notation in the records regarding his alleged stressors.  Specifically, there was no indication of the date or time frame as to when the incidents took place, whether the parties involved were military or civilian, their names, or, if military, their ranks and units of assignment at the time of the event.  The RO attempted to solicit this information from the Veteran, but to no avail.  See VCAA Notification Letter dated October 9, 2007, Notification Letters dated March 35, 2008 and May 1, 2009, and Memorandums dated July 3, 2008 and June 29, 2009.  Thus, there is no independent evidence corroborating the Veteran's statement as to the occurrence of his claimed stressor.

Thus, without a credible, verified stressor in this case, the Veteran fails to meet the criteria for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

The medical evidence of record shows that the Veteran had a PTSD diagnosis based on his alleged stressors which he relayed to medical professionals in the course of seeking psychiatric treatment.  See VA Treatment Notes dated July 19, 2007, November 15, 2007, March 24, 2009, and June 24, 2009.  Here, there is no independent evidence corroborating the Veteran's claimed in-service stressors.  Thus, the record does not contain a PTSD diagnosis that is based upon a corroborated stressor.  See 38 C.F.R. § 3.304(f).  And without such a confirmatory evidence, the Veteran's claim for service connection fails.

In sum, the evidence does not reflect that the Veteran has been diagnosed with PTSD based on verified stressors.  Accordingly, service connection for PTSD is not warranted. 

Acquired Psychiatric Disorder other than PTSD

The weight of the evidence is also against entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The Veteran's service treatment records show no complaints, manifestations, or treatments for an acquired psychiatric disorder.  Upon separation, the Veteran's psychiatric evaluation was clinically normal.  See Service Treatment records dated November 28, 1955 and January 19, 1961; see also Report of Medical History dated January 19, 1961.

Post-service, the Veteran was diagnosed with anxiety neurosis with depression.  See VA Treatment Notes dated October 17, 1986, November 18, 1987, January 28, 1988, September 30, 1997, and July 19, 2007.  The Veteran claimed that his acquired psychiatric disorder began shortly after service and was related to service.  See VA Treatment Notes dated September 14, 1998 and July 19, 2007.  However, at times, the Veteran attributed his anxiety to life stressors, such as moving to a new condo and issues with family.  See VA Treatment Notes dated September 30, 1997.  

The Board has carefully considered and evaluated the evidence of record.  The Veteran is competent to report symptoms.  Layno, 6 Vet.App. at 469.  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d. at 1372; see Buchanan, 451 F. 3d at 1331.  However, the evidence of record is against a finding that the Veteran's acquired psychiatric disorder is related to service.  

The Veteran's assertion of anxiety since service is inconsistent with the contemporaneous history noted at the time of his service discharge.  See Service Treatment records dated November 28, 1955 and January 19, 1961; see also Report of Medical History dated January 19, 1961.  Furthermore, there is no evidence that the Veteran sought treatment for his anxiety symptoms until over 20 years after discharge.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing anxiety and depressive symptoms since service are not credible.  Therefore, his statements have minimal probative value.

The Board assigns greater probative value to the objective evidence of record, to include service treatment records. The strongest evidence suggesting that an acquired psychiatric disorder is related to service is the Veteran's own lay statements asserting a nexus.  In this regard, the assertion of symptoms since service are inconsistent with the service records, the normal psychiatric examination at separation and his specific denial of a history of depression, excessive worry and nervous trouble at separation.  The assertion of an in-service onset is not credible and any medical opinion based upon an inaccurate factual predicate is equally inaccurate.

For the forgoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


